Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1014 and 21-26 in the reply filed on 7 September 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Weng et al. (US Pat. Pub. 2020/0006128).
Regarding claim 1, Weng teaches a semiconductor structure, comprising:
a contact feature in a dielectric layer [fig. 11, conductive feature 234a in dielectric 232];
a passivation structure over the dielectric layer [fig. 11, layers 132 and 133 over 232];
a conductive feature over the passivation structure [fig. 11, 40];
a seed layer disposed between the conductive feature and the passivation structure [paragraph [0051], seed layer part of layer 40];
a protecting layer disposed along sidewalls of the conductive feature [fig. 11, 36]; and
a passivation layer over the conductive feature and the protecting layer [fig. 12, 44].
Regarding claim 2, Weng discloses the semiconductor structure of claim 1, wherein the contact feature and the conductive feature comprise copper [paragraphs [0035 and 0051].
Regarding claim 3, Weng teaches the semiconductor structure of claim 1, wherein the seed layer comprises tantalum nitride, tantalum or copper [paragraph [0051]].
Regarding claim 6, Weng discloses the semiconductor structure of claim 1, wherein the protecting layer is a single layer and comprises silicon nitride [paragraph [0047]].
Regarding claim 7, Weng teaches the semiconductor structure of claim 1,
wherein the protecting layer comprises a first layer in contact with the conductive feature and a second layer spaced apart from the conductive feature by the first layer [fig. 11, first layer 36 and second layer 28],
wherein the first layer comprises silicon nitride [paragraph [0047]], and
wherein the second layer comprises silicon oxide [paragraph [0040]].
Regarding claim 8, Weng discloses the semiconductor structure of claim 1,
wherein the protecting layer comprises a first layer in contact with the conductive feature, a second layer spaced apart from the conductive feature by the first layer, and a third layer spaced apart from the conductive feature by the first layer and the second layer [fig. 11, first layer 36, second layer 28 and third layer 24]
wherein the first layer comprises silicon nitride [paragraph [0047]],
wherein the second layer comprises silicon oxide [paragraph [0040]],
wherein the third layer comprises silicon nitride [paragraph [0038]].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9-14 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng as applied to claims 1-3 and 6-8 above, and further in view of Childs et al. (US Pat. Pub. 2013/0270675).
Regarding claim 4, Weng teaches the possibility of passive devices such as capacitors present in the passivation layer but fails to teach a MIM capacitor embedded in the passivation [paragraph [0015]].
However, Childs teaches a passivation structure with a MIM capacitor embedded therein with contact structures penetrating said passivation to contact features below [fig. 1, MIM capacitor 134/132/130 in passivation layer 136 with conductive feature 140 contacting contact feature 118].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Childs into the method of Weng by forming a MIM capacitor in the passivation structure.  The ordinary artisan would have been motivated to modify Weng in the manner set forth above for at least the purpose of providing the structure with the ability to decouple, have a noise filer or have a sensor [Childs, paragraph [0029]].
Regarding claim 9, Weng teaches a semiconductor device, comprising:
a contact feature [fig. 11, 234a];
a passivation structure over the contact feature [fig. 11, layers 132 and 133];
a conductive feature over the passivation structure and extending through the passivation structure to electrically couple to the contact feature [fig. 11, 40];
a seed layer extending along an interface between the conductive feature and the passivation structure [paragraph [0051], seed layer is part of 40];
a protecting layer disposed along sidewalls of the conductive feature over the passivation structure [fig. 11, 36]; and
a passivation layer over the conductive feature and the protecting layer [fig. 12, 44].
Weng teaches the possibility of passive devices such as capacitors present in the passivation layer but fails to teach a MIM capacitor embedded in the passivation [paragraph [0015]].
However, Childs teaches a passivation structure with a MIM capacitor embedded therein with contact structures penetrating said passivation to contact features below [fig. 1, MIM capacitor 134/132/130 in passivation layer 136 with conductive feature 140 contacting contact feature 118].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Childs into the method of Weng by forming a MIM capacitor in the passivation structure.  The ordinary artisan would have been motivated to modify Weng in the manner set forth above for at least the purpose of providing the structure with the ability to decouple, have a noise filer or have a sensor [Childs, paragraph [0029]].
Regarding claim 10, Weng in view of Childs teaches the semiconductor device of claim 9, wherein a portion of the seed layer is disposed below the protecting layer [Weng, paragraph [0051], seed layer is over layer 38 and would extend where 40 extends].
Regarding claim 11, Weng in view of Childs discloses the semiconductor structure of claim 9, wherein the contact feature and the conductive feature comprise copper [Weng, paragraphs [0035 and 0051].
Regarding claim 12, Weng in view of Childs teaches the semiconductor structure of claim 9, wherein the seed layer comprises tantalum nitride, tantalum or copper [Weng, paragraph [0051]].
Regarding claim 13, Weng in view of Childs discloses the semiconductor structure of claim 9, wherein the protecting layer is a single layer and comprises silicon nitride [Weng, paragraph [0047]].
Regarding claim 14, Weng in view of Childs teaches the semiconductor structure of claim 9,
wherein the protecting layer comprises a first layer in contact with the conductive feature and a second layer spaced apart from the conductive feature by the first layer [Weng, fig. 11, first layer 36 and second layer 28],
wherein the first layer comprises silicon nitride [Weng, paragraph [0047]], and
wherein the second layer comprises silicon oxide [Weng, paragraph [0040]].
Regarding claim 21, Weng teaches a semiconductor structure, comprising:
a plurality of conductive plates [fig. 11, 134 and 136], and 
a plurality of insulator layers interleaving the plurality of conductive plates [132 and 133]; 
a dielectric layer disposed over the MIM structure [fig. 11, 126];
a conductive feature comprising [fig. 11, 40]: 
a lower portion extending through the dielectric layer and at least one of the plurality of conductive plates [fig. 11, 40 extends through dielectrics 132 and 133 and plates 134 and 136], and 
an upper portion disposed over the lower portion and the dielectric layer [fig. 11, an upper portion 40 is above 132/133]; 
a seed layer extending along an interface between the upper portion of the conductive feature and the dielectric layer [paragraph [0051], seed layer is part of 40]
a protecting layer disposed along sidewalls of the upper portion of the conductive feature [fig. 11, 36]; and
a passivation layer over and in contact with the protecting layer and a top surface of the upper portion of the conductive feature [fig. 12, 44].
Weng teaches the possibility of passive devices such as capacitors present in the passivation layer but fails to teach a MIM capacitor embedded in the passivation [paragraph [0015]].
However, Childs teaches a passivation structure with a MIM capacitor embedded therein with contact structures penetrating said passivation to contact features below [fig. 1, MIM capacitor 134/132/130 in passivation layer 136 with conductive feature 140 contacting contact feature 118].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Childs into the method of Weng by forming a MIM capacitor in the passivation structure.  The ordinary artisan would have been motivated to modify Weng in the manner set forth above for at least the purpose of providing the structure with the ability to decouple, have a noise filer or have a sensor [Childs, paragraph [0029]].
Regarding claim 22, Weng in view of Childs discloses the semiconductor structure of claim 21, wherein the seed layer continuously extends between the lower portion of the conductive feature and at least one of the plurality of conductive plates [Weng, paragraph [0051], the seed layer extends where 40 extends, putting it between the lower portion of the conductive feature and the plates].
Regarding claim 23, Weng in view of Childs discloses the semiconductor structure of claim 21, wherein the contact feature and the conductive feature comprise copper [Weng, paragraphs [0035 and 0051].
Regarding claim 24, Weng in view of Childs teaches the semiconductor structure of claim 21, wherein the seed layer comprises tantalum nitride, tantalum or copper [Weng, paragraph [0051]].
Regarding claim 25, Weng in view of Childs discloses the semiconductor structure of claim 21, wherein the protecting layer is a single layer and comprises silicon nitride [Weng, paragraph [0047]].
Regarding claim 26, Weng in view of Childs teaches the semiconductor structure of claim 21,
wherein the protecting layer comprises a first layer in contact with the conductive feature and a second layer spaced apart from the conductive feature by the first layer [Weng, fig. 11, first layer 36 and second layer 28],
wherein the first layer comprises silicon nitride [Weng, paragraph [0047]], and
wherein the second layer comprises silicon oxide [Weng, paragraph [0040]].

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng as applied to claims 1-3 and 6-8 above, and further in view of the following arguments.
Regarding claim 5, Weng fails to teach the passivation layer comprises undoped silica glass and instead teaches silicon nitride, silicon oxynitride, silicon oxy-carbide, or silicon carbide.  However, other dielectric layers in Weng are taught to be formed of USG and are taught as an alternative to silicon nitride [paragraphs [0022 and 0035]] and it would be well known in the art to use USG as a substitute for silicon nitride.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is well known into the method of Weng by forming the passivation layer from USG.  The ordinary artisan would have been motivated to modify Weng in the manner set forth above for at least the purpose of utilizing known alternative materials to ensure successful device fabrication. Furthermore, art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP 2144.07.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        








/JAEHWAN OH/Primary Examiner, Art Unit 2816